Citation Nr: 0613148	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-33 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as a nervous condition.

2.  Entitlement to an increased rating for pseudofolliculitis 
barbae, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to April 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for an acquired psychiatric disorder, and 
denied an increased rating for pseudofolliculitis barbae, 
currently rated as 10 percent disabling.  In January 2006, 
the veteran testified before the Board at a hearing held at 
the RO.

The issue of entitlement to an increased rating for 
pseudofolliculitis barbae, currently rated as 10 percent 
disabling, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required of him.


FINDINGS OF FACT

1.  The veteran's diagnosed personality disorder is not a 
disability for VA compensation purposes.

2.  The veteran does not have a current diagnosis of a 
psychiatric disorder, nor has any psychiatric disorder been 
related to his active service.





CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including psychoses, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  
The veteran's service medical records show that in March 1964 
he was referred for neuropsychiatric evaluation, as his 
superior officers felt that he had a "belligerent attitude 
to all personnel" with whom he came in contact.  
Neuropsychiatric examination, however, did not reveal any 
abnormalities.  The diagnostic impression was "immature 
personality."  On examination in April 1964, prior to his 
discharge from service, his psychiatric examination was 
normal.  The evidence demonstrates that chronicity in service 
is not established in this case.  38 C.F.R. § 3.303(b).  

Post-service medical records are negative for any treatment 
or complaints regarding any psychiatric condition.  In view 
of the lengthy period without treatment, there is no evidence 
of a continuity of symptomatology, and this weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  

The veteran underwent VA psychiatric examination in November 
2003.  At that time, the veteran reported that he had never 
received psychiatric treatment.  In discussing the history of 
his claimed psychiatric disorder, the veteran reported that 
he had had a "nervous breakdown" in service, but did not 
name any stressors aside from having difficulty completing 
boot camp and difficulty in getting along with authority 
figures.  The veteran denied presently experiencing 
depression or anxiety, and stated that he generally slept 
well.  His primary problem was difficulty with authority 
figures and getting along with people.  He stated that he 
tended to get irritable and angry quickly.  His problems with 
authority figures over the years had led to difficulty in 
holding jobs, as he could often not get along with his 
supervisors.  At the time of the examination, he had been 
unemployed for a year, but was looking for work.  With regard 
to social interaction, the veteran stated that he had been 
married for 38 years, and that he had three children.  He 
described his relationship with his family as average.  He 
stated that he had a few friends with whom he kept in touch, 
and also reported keeping in touch with his brothers and a 
few other family members.  He denied abuse of drugs or 
alcohol, and reported no history of legal trouble.  Mental 
status examination revealed a blunted affect and neutral 
mood.  His speech was noted to be normal, as were his thought 
content and processes.  He denied suicidal and homicidal 
ideations.  Insight and judgment were noted to be fair, as 
was his impulse control.  The examiner noted that there were 
no appreciable problems.  The veteran was noted to be 
adequately groomed and cooperative throughout the 
examination.  The examiner concluded that the veteran had 
symptoms of a personality disorder, which made it difficult 
for him to get along with bosses and supervisors, and that he 
had therefore had trouble working.  He was also noted to have 
a limited social network.  These symptoms, however, were not 
found to be a part of any psychiatric disorder.  The primary 
diagnosis was "None."  Otherwise, the veteran was noted to 
have a personality disorder, not otherwise specified.

A personality disorder is not recognized as a disability for 
which VA compensation may be granted.  38 C.F.R. §§ 4.9, 
4.127 (2005).  As personality disorders are specifically 
excluded as a disease or injury for which service connection 
may be granted, the veteran's claim for service connection 
for a psychiatric disorder is not warranted on the basis of 
such a diagnosis.  

Nor can the veteran's claim be granted on any other basis.  
The weight of the medical evidence demonstrates that the 
veteran does not currently have a psychiatric disorder.  

In recent statements in support of his claim, in testimony, 
and in reporting history to examiners, the veteran has 
attributed his claimed psychiatric disorder to service; 
however, as a layperson, the veteran is not competent to give 
a medical opinion on diagnosis, causation, or aggravation of 
a medical condition.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2003; and a 
rating decision in February 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with a 
readjudication of the claim by the RO in a September 2004 
supplemental statement of the case, subsequent to receipt of 
the required notice. 
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157, 
__ F.3d __, 2006 WL 861143 (Fed. Cir. Apr. 5, 2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

All relevant, identified, and available evidence has been 
obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant, available evidence 
and VA has obtained a medical examination in relation to this 
claim.  VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

Service connection for an acquired psychiatric condition is 
denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for an increased rating for pseudofolliculitis 
barbae.

The veteran's pseudofolliculitis barbae has been rated as 10 
percent disabling under Diagnostic Code 7806.  Diagnostic 
Code 7806 provides for a 10 percent rating where there is 
dermatitis or eczema over at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted for coverage of 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs were required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 
7806.

Alternatively, the criteria of Diagnostic Code 7806 provide 
that eczema or dermatitis may be rated as disfigurement of 
the head, face, or neck under Diagnostic Code 7800, or scars 
under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805 if 
such aspect was the more predominant disability.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2005).  Scarring causing 
disfigurement of the head face or neck is rated with 
reference to the following 8 characteristics of 
disfigurement:

1) Scar 5 or more inches (13 or more cm.) in length; 2) Scar 
at least one-quarter inch (0.6 cm.) wide at widest part; 3) 
Surface contour of scar elevated or depressed on palpation; 
4) Scar adherent to underlying tissue; 5) Skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); 6) Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); 7) Underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); 8) Skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).

A minimum 10 percent rating is provided for having one of the 
above characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2005). A 30 percent rating is warranted 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  

On VA examination in October 2003, the veteran's claims 
folder was unavailable for review.  Accordingly, the examiner 
was unable to discern the type and extent of treatment the 
veteran had received over the 12 months prior to the date of 
the examination.  Specifically, the examiner was unable to 
discern whether the veteran had been prescribed 
corticosteroids for his pseudofolliculitis barbae.  On 
remand, it should be clarified as to whether, and if so, for 
how long, the veteran required systemic therapy such as 
corticosteroids or other immunosuppressive drugs over the 
past 12 months.

Additionally, on VA examination in October 2003, the veteran 
was noted to have hyperpigmented papules on his 
"cheeks/neck."  The examiner did not provide any 
measurements as to the total area affected.  Accordingly, the 
Board is unable to determine whether there is disfigurement 
consisting of hyper-pigmented skin in an area exceeding six 
square inches (39 sq. cm.).  The Board also finds that 
because the veteran's face is the area of skin affected in 
this case, color photographs of the veteran's current 
condition would be helpful in determining his current level 
of disability.

Finally, the Board notes that VA's duty to assist includes 
the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993).  Although the October 2003 VA 
examination is not unduly remote, the veteran has indicated 
that his condition has worsened since the date of that 
examination.  Because there may have been a significant 
change in the condition of the veteran's pseudofolliculitis 
barbae disability, a new examination is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA skin 
examination to determine the severity 
of his service-connected 
pseudofolliculitis barbae.  The claims 
folder must be made available to the 
examiner for review.  In particular, 
the examiner should determine whether 
the veteran required any systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs over the 
past 12 months, and address the extent 
of any hypo- or hyperpigmented skin, 
and any other disfigurement due to the 
pseudofolliculitis barbae, including:  
1) Scar 5 or more inches (13 or more 
cm.) in length; 2) Scar at least one-
quarter inch (0.6 cm.) wide at widest 
part; 3) Surface contour of scar 
elevated or depressed on palpation; 4) 
Scar adherent to underlying tissue; 5) 
Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. 
cm.); 6) Skin texture abnormal 
(irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square 
inches (39 sq. cm.); 7) Underlying soft 
tissue missing in an area exceeding six 
square inches (39 sq. cm.); 8) Skin 
indurated and inflexible in an area 
exceeding six square inches (39 sq. 
cm.).  Color photographs of the 
veteran's current condition should be 
obtained.  A complete rationale for all 
opinions should be provided.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
an increased rating for the service-
connected pseudofolliculitis barbae.  
If the action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition, if in 
order.  The Board intimates no opinion 
as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


